        Case 2:18-cr-00144-JAD-EJY Document 239 Filed 07/20/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRETT C. RUFF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     brett.ruff@usdoj.gov
 6   Representing the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-144-JAD-GWF
 9
                   Plaintiff,                         STIPULATION TO CONTINUE
10                                                    SENTENCING HEARING
            v.
                                                      (Fourth Request)
11
     TRAYVALE HARRISON,
                                                                ECF No. 238
12                 Defendant.

13
            COMES NOW the United States of America, through Nicholas A. Trutanich, United
14
     States Attorney, and Brett Ruff, Assistant United States Attorney, counsel for the United States
15
     of America, and Jennifer Waldo, counsel for Defendant Trayvale Harrison, and stipulate and
16
     request that the sentencing hearing currently scheduled for August 10, 2020, be vacated and
17
     continued to a date and time convenient to this Court, but no sooner than sixty (60) days after
18
     August 10, 2020.
19
            The stipulation and request are made for the following reasons:
20
            1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of
21
     Nevada issued Temporary General order 2020-03 (the “General Order”). The Order explains
22
     that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,
23
     the declaration by the Governor of the State of Nevada of a public health emergency due to the
24
        Case 2:18-cr-00144-JAD-EJY Document 239 Filed 07/20/20 Page 2 of 3



 1   spread of COVID-19 in Nevada, the declaration of local emergencies by local governments due

 2   to COVID-19, and the public health recommendations—including recommendations for social

 3   distancing and limiting large-group gatherings—the Court has sustained a “reduced ability to

 4   obtain an adequate spectrum of jurors” and reduced availability of counsel and Court staff. The

 5   General Order accordingly continued all civil and criminal trials until April 10, 2020, pending

 6   further order of the Court, and found that “the ends of justice are best served by ordering

 7   continuances, which outweighs the best interests of the public and any defendant’s right to a

 8   speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

 9          2.     Continuing this sentencing hearing will serve the critical interests emphasized in

10   the General Order and subsequent orders related to COVID-19 entered by Chief Judge Du.

11   Given the ongoing COVID-19 pandemic, the grave public-health concerns discussed in the

12   General Order, and difficulty—or impossibility—of preparing and procuring witnesses to speak

13   on behalf of the Harrison or the government, there is good cause to continue Harrison’s

14   sentencing hearing.

15          3.     Indeed, additional time is needed to formulate and file any sentencing

16   memoranda and procure any possible witnesses that would be at sentencing to either speak on

17   behalf of Harrison, or on the behalf of the government, including any victims.

18          4.     A continuance also will allow counsel for Harrison to adequately prepare for

19   sentencing with her client.

20          5.     Counsel for Harrison and the government agree with this continuance.

21          6.     Harrison is in custody and agrees with this continuance.

22          7.     Thus, all parties agree to this continuance.

23

24

                                                      2
        Case 2:18-cr-00144-JAD-EJY Document 239 Filed 07/20/20 Page 3 of 3



 1          8.     The additional time requested herein is not sought for purposes of delay, but to

 2   allow counsel to have sufficient time to solidify any witnesses needed, and to review and

 3   prepare any sentencing memoranda.

 4          This is the fourth request to continue Harrison’s sentencing.

 5

 6          DATED this 16th day of July, 2020.

 7                                                  NICHOLAS A. TRUTANICH
                                                    United States Attorney
 8
      /s/ Jennifer Waldo                               /s/ Brett Ruff
 9                                                  By_____________________________
      ______________________________
      Jennifer Waldo                                BRETT RUFF
10    Counsel for Defendant Trayvale Harrison       Assistant United States Attorney

11

12

13

14          IT IS SO ORDERED: The sentencing hearing for Defendant Trayvale Harrison

15   currently scheduled for August 10, 2020, at the hour of 10:00 a.m., is vacated and continued
16   to November 2, 2020, at 11:00 a.m.

17

18

19                                                       __________________________________
                                                         HON. JENNIFER A. DORSEY
20                                                       UNITED STATES DISTRICT JUDGE

21
                                                                 7/20/2020
                                                         DATED: ___________________
22

23

24

                                                     3
